Citation Nr: 1709470	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  09-29 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for digital nerve injury of the left little finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1978 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for digital nerve injury, left little finger.

In June 2013, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) sitting at the RO.  A transcript of the hearing is associated with the electronic claims file.  In a February 3, 2016 letter, the Board informed the Veteran that the VLJ who conducted his hearing was currently unavailable.  Under the applicable regulation of 38 C.F.R. § 20.707, the VLJ who conducts a hearing shall participate in making the final determination of the claim.  38 C.F.R. § 20.707 (2016).  The February 3, 2016 letter offered the Veteran the opportunity to testify at another hearing.  In a correspondence date stamped as having been received at the Board on February 22, 2016, the Veteran indicated that he did not wish to appear at another Board hearing, and asked that the Board consider his case based on the evidence of record.

The claim was remanded for further development in August 2013 and May 2016.  In an August 2016 rating decision, the RO increased the initial evaluation for digital nerve injury from noncompensable to 10 percent.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets additional delay, but finds that the claim must be remanded again for compliance with the May 2016 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's digital nerve injury is currently rated under Diagnostic Code (DC) 8516.  Under DC 8516, mild incomplete paralysis warrants a 10 percent rating; moderate incomplete paralysis warrants a rating of 20 percent, while severe incomplete paralysis is assigned a 30 percent rating for the minor extremity, the left in this case.  Under this code, a maximum evaluation of 50 percent is warranted for complete paralysis of the ulnar nerve of the minor upper extremity.  38 C.F.R. § 4.124a (2016).  

In August 2013 and May 2016, the Board remanded the claim for VA examinations to more fully assess the current severity of disability caused by the digital nerve injury, specifically, as opposed to other disabilities present in the hand, to include carpel tunnel syndrome and arthritis.  It was instructed that the examiner should comment concerning the presence or absence of the cardinal signs and symptoms of muscle disability and as to the severity of the service-connected digital nerve injury, to include characterizing left ulnar neuropathy as mild, moderate or severe in nature and to note any functional limitation due to pain, weakened movement, excess fatigability, pain with use or incoordination.

Following an examination in October 2013, the Board remanded the claim again in May 2016 because the examination report did not include comment as to the signs or symptoms attributable to muscle disability or indication that neurologic testing had been accomplished to evaluate the severity of any neurological impairment associated with the digital nerve injury.  The Veteran underwent an additional examination August 2016.

Upon review of the August 2016 VA examination report, it does not appear that neurologic testing was accomplished as directed in the prior Board remands.  The examination report did not contain information regarding the nerves affected or sensory or reflex testing.  This testing is essential to determining the correct rating under the relevant diagnostic codes for the Veteran's service-connected disability.  

Because compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance, the Veteran's appeal must again be remanded.  Stegall, 11 Vet. App. 268.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Associate VA treatment records from August 2016 to the present with the electronic claims file.

2.  After the above development is complete, schedule the Veteran for an appropriate VA examination to determine the nature and severity of his service-connected digital nerve injury, left little finger.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, to include neurologic testing, muscle testing and orthopedic testing, if appropriate.  

To the extent possible, the examiner should differentiate which symptoms can be specifically attributed to the Veteran's digital nerve injury and which are due to other disabilities present in the Veteran's left hand.

After review of the claims file and examination of the Veteran, the examiner is asked to answer the following questions:

A.  Is there any nerve impairment stemming from the Veteran's digital nerve injury of the left little finger?  If so, the nerves affected or seemingly affected should be specifically identified.

B.  For each nerve affected, does the Veteran have incomplete paralysis or complete paralysis of the left little finger caused by the nerve impairment?

C.  If incomplete paralysis is found for any affected nerve, can that incomplete paralysis most properly be described as mild, moderate, or severe?

D.  Does the Veteran have any functional impairment associated with the digital nerve injury of the left little finger or is the impairment only sensory?  If there is functional impairment attributable to the service-connected nerve injury, such should be described in detail.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the increased rating issue on appeal.  If the benefit sought is not granted to the fullest extent, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




